Citation Nr: 0717262	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-12 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.  Entitlement to an initial rating for coronary artery 
disease, status-post coronary artery bypass graft, currently 
evaluated as 60 percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for sensitive scarring of the upper left leg associated with 
the removal of the saphenous vein.

4.  Entitlement to an initial rating in excess of 10 percent 
for sensitive scarring of the lower left leg associated with 
the removal of the saphenous vein.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In April 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.

In February 2006, the Board denied the issue of entitlement 
to a higher rating for left leg nerve damage associated with 
the removal of the saphenous vein, and remanded the issues on 
the title page of this decision for further development.

In an October 2006 rating decision, the RO granted a separate 
10 percent evaluation for a sensitive scar of the left lower 
leg, effective May 12, 2003, and increased the evaluation for 
coronary artery disease to 60 percent, effective September 
22, 2006.  

The issue of entitlement to a higher rating for coronary 
artery disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected hypertension is 
controlled by medication and does not result in diastolic 
blood pressure readings which are predominantly 110 or more 
or systolic pressure predominantly 200 or more.

2.  The veteran's service-connected scarring on the upper and 
lower left leg associated with the removal of the saphenous 
vein is not deep, does not cause limitation of motion of the 
leg, and does not involve areas which exceed 12 square 
inches. 

3.  The veteran has not submitted evidence tending to show 
that his service-connected hypertension and sensitive 
scarring on the upper and lower left leg associated with the 
removal of the saphenous vein require frequent 
hospitalization, are unusual, or cause marked interference 
with employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159 and Part 4, including Code 7101 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for sensitive scarring of the left upper leg 
associated with the removal of the saphenous vein have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, 
including §§ 4.7, 4.14, 4.20 and Diagnostic Codes 7801 - 7805 
(2006).

3.  The criteria for an initial disability rating in excess 
of 10 percent for sensitive scarring of the left lower leg 
associated with the removal of the saphenous vein have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, 
including §§ 4.7, 4.14, 4.20 and Diagnostic Codes 7801 - 7805 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2006), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2006), provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in August 2002, August 
2003, July 2004, February 2005, and April 2006.  
Collectively, those letters informed the veteran to submit 
any pertinent evidence he has in his possession, informed him 
of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
increased rating claim for scarring of the left upper and 
lower leg has been obtained.  The claims folder contains 
service medical and personnel records, hearing transcript, 
and post-service medical records from the VA medical Centers 
in Jackson, Mississippi, and Mountain Home, Tennessee.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In an October 2006 supplemental statement of the case (SSOC), 
the RO advised the veteran as to how disability ratings and 
effective dates are assigned, so there can be no possibility 
of prejudice to the veteran under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
the above reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).


Increased Ratings 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder. 38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).


A.  Hypertension

Pursuant to Diagnostic Code 7101, hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
with diastolic pressure predominantly 130 or more is assigned 
a 60 percent evaluation.  Hypertensive vascular disease with 
diastolic pressure predominantly 120 or more is assigned a 40 
percent evaluation. Hypertensive vascular disease with 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more, is assigned a 20 percent 
evaluation. Hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, or minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is assigned a 10 percent evaluation.  38 C.F.R. § 4.101, 
Diagnostic Code 7101 (2006).

On review of all evidence of record, the Board finds that a 
rating for service-connected hypertension in excess of 10 
percent is not warranted.  In this regard, evidence relevant 
to the severity of the veteran's hypertension includes a VA 
treatment record dated in August 2001 which shows a blood 
pressure of 160/100.  

During a December 2001 visit, his pressure reading was 
176/95, and 170/102 in February 2002.  

On July 2002 VA examination, the veteran's pressure readings 
were 174/100; 164/94 sitting; and 160/90 reclining.  

According to a July 2003 VA progress note, the veteran's 
pressure reading was 200/100.  The veteran noted that his 
pressure usually runs about 160/90.  Blood pressure recheck 
was 190/90.

During a February 2004 visit, the veteran's blood pressure 
reading was 150/90.

On July 2004 VA neurological examination, blood pressure was 
174/100; 164/94 sitting; and 160/90 reclining.

In January 2005, the veteran's blood pressure reading was 
230/130; and in October 2005, it was 180/100.

On September 2006 VA examination, the veteran's blood 
pressure reading was 170/62.  A re-check was done four days 
later which yielded the following results:  178/92 laying; 
162/92 sitting; and 164/98 standing.  Four days later, the 
veteran's readings were as follows:  142/80 laying; 142/74 
sitting; and 140/78 standing.  

The Board acknowledges the isolated elevated pressure reading 
of 230/130 in January 2005.  Notwithstanding, the Board finds 
that the veteran's diastolic pressure is not predominantly 
110 or more, nor is his systolic pressure predominantly 200 
or more.  Thus, there is no basis to warrant a higher rating. 
The veteran's hypertension is rated on the recorded blood 
pressure readings and those readings provide a preponderance 
of evidence that the criteria for a higher rating are not 
met.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)

B. Scarring
The veteran is currently in receipt of a separate 10 percent 
evaluation for service-connected sensitive scarring of the 
left upper leg associated with the removal of the saphenous 
vein; and a separate evaluation for service-connected 
sensitive scarring of the left lower leg associated with the 
removal of the saphenous vein.  The current 10 percent 
evaluations are appropriate where the disability is analogous 
to a painful or unstable scar.  38 C.F.R. Part 4, Code 7803, 
7804 (2006).  A higher rating requires the scar to be deep or 
to cause limited motion and involve an area or areas 
exceeding 12 square inches (77 sq. cm.).  38 C.F.R. Part 4, § 
4.118, Code 7801 (2006). 
On review of all evidence of record, the Board finds that the 
medical evidence shows that the scars are not deep, do not 
cause limitation of motion, and do not involve an area which 
exceeds 12 square inches.  On July 2004 VA examination, the 
scar on the upper left leg measured 10 inches.  The scar on 
the lower left leg measured 12 inches by approximately .25 
inches in width which was slightly hypo-pigmented.  It was 
also noted that the scar was slightly sensitive to touch.  
The examiner specifically noted that both scars do not cause 
limitation of motion of either the upper or lower left leg, 
nor was there skin breakdown or ulceration.  There was good 
hair growth throughout the distribution of the leg.
As the evidence does not show that the veteran's scarring on 
the upper and lower left leg is deep, causes limited motion, 
or involves areas exceeding 12 square inches, an initial 
rating in excess of 10 percent is not warranted.  38 C.F.R. 
Part 4, § 4.118, Codes 7801, 7805 (2006).
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert; supra. 

The Board has also considered whether the veteran is entitled 
to staged ratings. See Fenderson, supra.  It is the Board's 
opinion, however, that at no time during the pendency of this 
appeal has the veteran's service-connected hypertension or 
scarring on the upper and lower left leg each been more than 
10 percent disabling.  As such, staged ratings are not 
warranted.

For each of the disabilities evaluated in this case, the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2006) have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2006).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  In 
this regard, the Board finds that there has been no showing 
by the veteran that the veteran's service-connected 
hypertension and scarring of the left upper and lower leg 
have resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.

Entitlement to an initial rating in excess of 10 percent for 
sensitive scarring of the left upper leg associated with the 
removal of the saphenous vein is denied.

Entitlement to an initial rating in excess of 10 percent for 
sensitive scarring of the left lower leg associated with the 
removal of the saphenous vein is denied.


REMAND

As noted above, by an October 2006 rating decision, the RO 
increased the evaluation for coronary artery disease to 60 
percent under 38 C.F.R. § 4.104, Diagnostic Code 7017, 
effective September 22, 2006.  Under Diagnostic Code 7017, a 
higher evaluation of 100 percent (the maximum) requires 
evidence of chronic congestive heart failure, or; a workload 
of 3 METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, Diagnostic Code 7017 (2006).  Review of the most 
recent VA heart examination report dated in September 2006 
does not reflect that testing was done to determine the 
current ejection fraction.  Because a current ejection 
fraction is not of record, the Board finds the record 
insufficient to properly rate the veteran's heart disease.  
Thus, further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA cardiology examination to determine 
the current severity of his service-
connected coronary artery disease.  The 
examiner should review the claims folder 
in connection with the examination for the 
veteran's pertinent medical history.

All necessary tests and studies deemed 
appropriate by the examiner should be 
performed, including the veteran's blood 
pressure.  In particular, testing should 
be conducted that will obtain the 
veteran's current ejection fraction.  The 
examiner is asked to report the veteran's 
ejection fraction.  The examiner should 
also indicate if there is evidence of left 
ventricular dysfunction and indicate 
whether the veteran has had episodes of 
chronic congestive heart failure.  The 
examiner should provide a rationale for 
all conclusions.

2.  Then, the RO should readjudicate the 
claim based on the additional evidence 
obtained.  If the claim is not granted to 
the veteran's satisfaction, send him and 
his representative a SSOC and give them an 
opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Clifford R. Olson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


